                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                               WESTERN DIVISION

    1 VISION AVIATION PLLC,
                    Plaintiff,                                No. 19-cv-4021-MAR
    vs.                                            ORDER REGARDING DEFENDANT’S
                                                    MOTION FOR ABSTENTION AND
    SILVER AIRWAYS, LLC,                                      STAY
                    Defendant.
                                   ____________________

          This matter comes before the Court pursuant to the Motion for Abstention and
Stay filed June 14, 2019 by Defendant Silver Airways, LLC (“Defendant”). (Doc. 11.)
Plaintiff 1 Vision Aviation, PLLC (“Plaintiff”) timely filed a resistance on June 28, 2019.
(Doc. 13.) Defendant filed its reply thereto on July 5, 2019. (Doc. 14.) The matter
is fully submitted. Oral argument is unnecessary.
                                   I.     INTRODUCTION
          Plaintiff provides maintenance and repair services for aircraft from its Sioux City
headquarters. Plaintiff is an Iowa professional limited liability company.1 Defendant
operates a domestic airline from its principal place of business in Orlando, Orange
County, Florida. (Doc. 11-3 at 1.) In 2017, Defendant began flying its aircraft to and
from Plaintiff’s Sioux City facility for maintenance and repair. The terms of the parties’
agreement are disputed. It appears the parties’ interaction resulted in the estimates and
invoices attached to Plaintiff’s Complaint. (Docs. 1-1, 1-2.) At some point, a dispute
arose regarding how much Plaintiff was owed by Defendant. Plaintiff also performed

1
  The allegations of paragraphs 1 through 8 of Plaintiff’s Complaint appear to establish diversity
jurisdiction under 28 U.S.C. Section 1332(a)(1). Defendant has not answered the complaint and
has not challenged subject matter jurisdiction. The allegations of Defendant’s complaint in the
Florida case tend to support the complete diversity of citizenship. (Doc. 11-3.)
                                                1
some work at Defendant’s Florida facility.2 At some point after the relationship soured,
Plaintiff attempted to place liens on Defendant’s aircraft.3
       The parties’ interaction has now culminated in two lawsuits: this one (“the federal
lawsuit”) and one pending in Florida state court (“the Florida lawsuit”). How this dispute
and the two lawsuits came into being bears elaboration.4 The work described in Plaintiff’s
estimates and invoices all took place in Sioux City, Iowa where Defendant delivered the
aircraft. (Doc. 13-1 ¶ 12; Doc. 11-3 ¶ 8.) Defendant supplied parts to be used by
Plaintiff in performing its work. (Doc. 11-3 ¶ 10; Doc. 13-1 ¶ 12.) Defendant had a
right to retain unused, removed, and salvaged parts. (Doc. 13-1 ¶ 12; Doc. 11-3 ¶ 10.)
Plaintiff completed the work on the aircraft, which were then returned to Defendant’s
facility in Florida. (Doc. 11-3 ¶ 11; Doc. 13-1 ¶ 12.) In 2017, Plaintiff’s personnel
performed repair and maintenance work at Defendant’s Orlando, Florida facility. (Doc.
11-3 ¶ 13; Doc. 13-1 ¶ 18.) In late 2017, Plaintiff commenced its collection efforts with
respect to the invoices. (Doc. 13-1 ¶ 20; Doc. 11-3 ¶ 12.)
       On April 15, 2019, a collection agency hired by Plaintiff contacted Defendant.
(Doc. 13 ¶ 22; Doc. 11-1 ¶ 124). On May 13, 2019, Plaintiff’s legal department emailed


2
  The parties dispute whether this Florida work by Plaintiff is important to the Court’s
analysis or merely a red herring. This additional work does not figure into Plaintiff’s
complaint. Defendant suspects it was omitted for a tactical advantage. Plaintiff asserts
it was omitted because Plaintiff has already been paid.
3
  The parties dispute whether the liens are relevant or more red herrings.
4
  This decision requires me to consider facts not appearing of record. Local Rule 7(b)(4)
requires parties to file affidavits or other sworn materials in support of those facts.
Plaintiff has submitted an affidavit from its CEO Jimmy Sponder. Defendant has not
submitted an affidavit. Fortunately, while the parties dispute the facts within their
lawsuits, for the purposes of abstention analysis the nuts and bolts of who filed what,
when and where are straightforward. To a large extent, such “undisputed facts” can be
ascertained by comparing Mr. Sponder’s affidavit with the complaint filed in the Florida
lawsuit to see where the parties agree. Where facts are unclear or I have reason to
question facts that are not supported by an affidavit, I will so note.
                                             2
Defendant seeking an alleged balance due of $482,884.50, threatening a lawsuit, and
threatening to enforce liens against the aircraft. (Doc. 14-1.)   Defendant claims it filed
the Florida lawsuit on May 14, 2019 as a result of the April 15, 2019 collection
communication. (Doc. 11-1 ¶¶ 12-13 .) The federal lawsuit was filed on May 22, 2019.
(Doc. 1.) Defendant was served with the federal lawsuit on May 24, 2019. (Doc. 5.)
Plaintiff was served with the Florida lawsuit on June 4, 2019. (Doc. 11-5.) Defendant
served written discovery on Plaintiff with the service of summons in the Florida lawsuit
for which answers may be required by August 19, 2019. (Doc. 13.)
       The Complaint in the federal lawsuit seeks money damages for breach of contract
because Defendant has allegedly not paid amounts for repairing and maintaining
Defendant’s aircraft as shown in the invoices and estimates. (Doc. 1.) Defendant’s
Complaint in the Florida lawsuit alleges breach of contract based on Plaintiff’s alleged
failure to return parts to Defendant that were not used by Plaintiff in servicing
Defendant’s aircraft. (Doc. 11-3 ¶ 24.) Defendant’s Florida complaint also seeks an
accounting of the parts Defendant claims to have provided for use by Plaintiff in servicing
the aircraft. (Doc. 11-3 ¶¶ 26-32.) Finally, the Florida complaint seeks a judgment
declaring Plaintiff is not entitled to further compensation and has no valid liens on the
aircraft. (Doc. 11-3 ¶¶ 33-45).
       The affidavit of Jimmy Sponder supports, inter alia, Plaintiff’s allegations
regarding its limited contact with Florida and that Plaintiff’s employees who would be
potential witnesses reside in or near the State of Iowa. (Doc. 13-1 ¶¶ 21-26.)
                                  II.    DISCUSSION
A.     Colorado River Abstention
       Defendant contends this Court should abstain from deciding this action
under Colorado River Water Conservation Dist. v. United States, 424 U.S. 800 (1976).
In Colorado River, the Supreme Court outlined the principles that control this Court’s

                                             3
abstention where there are pending parallel state court proceedings. Id. at 817. The
Court held that, “[g]enerally, as between state and federal courts, the rule is that the
pendency of an action in the state court is no bar to proceedings concerning the same
matter in the Federal court having jurisdiction.”       Id. (citation and quotation marks
omitted). This rule “stems from the virtually unflagging obligation of the federal courts
to exercise the jurisdiction given them.” Id. Accordingly, “the circumstances permitting
the dismissal of a federal suit due to the presence of a concurrent state proceeding for
reasons of wise judicial administration are considerably more limited than the
circumstances appropriate for abstention.” Id. at 818. The Court should weigh several
considerations when requested to abstain due to pending state proceedings:
       It has been held, for example, that the court first assuming jurisdiction over
       property may exercise that jurisdiction to the exclusion of other courts....
       In assessing the appropriateness of dismissal in the event of an exercise of
       concurrent jurisdiction, a federal court may also consider such factors as
       the inconvenience of the federal forum; the desirability of avoiding
       piecemeal litigation; and the order in which jurisdiction was obtained by
       the concurrent forums.

Id. (citations omitted). “No one factor is necessarily determinative.” Id. “[A] carefully
considered judgment taking into account both the obligation to exercise jurisdiction and
the combination of factors counseling against that exercise is required.” Id. at 818–19
(citation omitted). “Only the clearest of justifications will warrant dismissal.” Id. at 819.
       In Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., the United States
Supreme Court explained two additional factors that should be addressed under Colorado
River abstention: whether federal or state law controls the dispute and the adequacy of
the state forum to protect the federal plaintiff’s rights. 460 U.S. 1, 23–27 (1983).
       The Eighth Circuit Court of Appeals has explained that, “[a]s a threshold matter,
. . . there must be pending parallel state and federal court proceedings before Colorado
River is implicated.” Fru–Con Constr. Corp. v. Controlled Air, Inc., 574 F.3d 527, 535
                                             4
(8th Cir. 2009) (citing In re Burns & Wilcox, Ltd., 54 F.3d 475, 477 (8th Cir. 1995),
limited on other grounds by Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 710–11
(1996)). The Eighth Circuit observed that “[p]recedent establishing a comprehensive
definition of ‘parallel proceedings’ for purposes of Colorado River abstention is scarce
in this circuit.” Id. “Although the [Eighth Circuit] has decided several cases involving
such proceedings, none has discussed the specific elements of parallelism.” Id. “The
prevailing view is that state and federal proceedings are parallel for purposes of Colorado
River abstention when substantially similar parties are litigating substantially similar
issues in both state and federal court.” Id. (emphasis in original). The Eighth Circuit
concluded that “[t]his circuit requires more precision” than other circuits. Id. Fru-Con
held,
        The pendency of a state claim based on the same general facts or subject
        matter as a federal claim and involving the same parties is not alone
        sufficient. Rather, a substantial similarity must exist between the state and
        federal proceedings, which similarity occurs when there is a substantial
        likelihood that the state proceeding will fully dispose of the claims presented
        in the federal court. This analysis focuses on matters as they currently
        exist, not as they could be modified. Moreover, in keeping with the
        Supreme Court’s charge to abstain in limited instances only, jurisdiction
        must be exercised if there is any doubt as to the parallel nature of the state
        and federal proceedings.

Id. (citations omitted.)
        “When any doubt exists as to the parallel nature of concurrent state and federal
proceedings, the district court cannot utilize Colorado River to refuse its jurisdiction.”
Cottrell v. Duke, 737 F.3d 1238, 1245 (8th Cir. 2013) (citing Fru–Con, 574 F.3d at
535). Moreover, “when a party raises an exclusively federal claim, Colorado River
[abstention] is inappropriate.” Id. at 1248.
        If the proceedings are parallel, the federal court may divest itself of jurisdiction
“only when . . . exceptional circumstances warrant abstention.” Fru–Con, 574 F.3d at
                                               5
534 (citing Colorado River, 424 U.S. at 817–18. The Eighth Circuit identified “[s]ix
non-exhaustive factors [that] have been developed to determine whether . . . exceptional
circumstances warrant abstention”:
       (1) whether there is a res over which one court has established jurisdiction,
       (2) the inconvenience of the federal forum, (3) whether maintaining separate
       actions may result in piecemeal litigation, unless the relevant law would
       require piecemeal litigation and the federal court issue is easily severed, (4)
       which case has priority—not necessarily which case was filed first but a
       greater emphasis on the relative progress made in the cases, (5) whether
       state or federal law controls, especially favoring the exercise of jurisdiction
       where federal law controls, and (6) the adequacy of the state forum to
       protect the federal plaintiff’s rights.

Id. (quoting Mountain Pure, LLC v. Turner Holdings, LLC, 439 F.3d 920, 926 (8th Cir.
2006)). These factors “are not intended to be exhaustive, nor are they to be mechanically
applied.” Federated Rural Elec. Ins. Corp. v. Ark. Elec. Coops., Inc., 48 F.3d 294, 297
(8th Cir. 1995). They should be applied pragmatically “to advance the ‘clear federal
policy’ of avoiding piecemeal adjudication.” Id. (quoting Moses H. Cone, 460 U.S. at
16).
       In examining these factors, “the balance [is] heavily weighted in favor of
       the exercise of jurisdiction.” And:
              we emphasize that our task in cases such as this is not to find
              some substantial reason for the exercise of federal jurisdiction
              by the district court; rather, the task is to ascertain whether
              there exist “exceptional” circumstances, the “clearest of
              justifications,” that can suffice under Colorado River to
              justify the surrender of that jurisdiction.

Id. (quoting Moses H. Cone, 460 U.S. at 25–26) (emphasis in original).
B.     The Lawsuits Are Parallel
       Before turning to the six Colorado River/Moses H. Cone factors, the Court must
first determine whether the proceedings are parallel. Id. Plaintiff agrees with Defendant


                                             6
that the proceedings are parallel. (Doc. 13 at 10.) Nevertheless, Defendant’s explanation
of why the cases are parallel bears quoting at some length:
              In the present case, the Florida Lawsuit and Federal Lawsuit are
      parallel proceedings because the subject matter of the claims are
      substantially similar and the Florida Lawsuit will fully dispose of the claims
      presented in the Federal Lawsuit. The Florida Lawsuit and the Federal
      Lawsuit involve identical parties-Silver Airways and 1 Vision-and each
      assert claims arising out of the performance of the agreement between the
      parties for 1 Vision to perform maintenance and repair services on the
      Aircraft. For instance, in the Florida Lawsuit, Silver Airways seeks a
      declaration that it does not owe any additional money to 1 Vision for the
      services 1 Vision provided. In the Federal Lawsuit, 1 Vision claims the
      exact opposite, alleging that Silver Airways owes 1 Vision additional
      compensation based on Invoices submitted by 1 Vision Aviation for its
      services.
              Furthermore, the lawsuits are parallel because the resolution of the
      Florida Lawsuit will fully dispose of the claims asserted by 1 Vision in the
      Federal Lawsuit. 1 Vision’s claim that it is owed additional funds is
      subsumed within Count I of the Florida Lawsuit, such that it is a defense
      and/or compulsory counterclaim to Counts I and III of the Florida Lawsuit
      pursuant to the Florida Rules of Civil Procedure. See Fla. R. Civ. P. 1.170
      (“A pleading must state as a counterclaim any claim which at the time of
      serving the pleading the pleader has against any opposing party, provided
      it arises out of the same transaction or occurrence that is the subject matter
      of the opposing party’s claim and does not require for its adjudication the
      presence of third parties over whom the court cannot acquire
      jurisdiction.”). As such, 1 Vision must assert this claim in the Florida
      Lawsuit and will likely also assert it as a basis for one or more affirmative
      defenses, including the defense of setoff. A finding in the Florida Lawsuit
      that 1 Vision is not entitled to additional compensation from Silver Airways,
      whether by granting Silver Airways’ claim for declaratory relief or denying
      1 Vision’s compulsory counterclaim for additional compensation (if
      asserted), will fully and completely dispose of 1 Vision’s claim asserted in
      this case, i.e., that it is owed additional compensation from Silver Airways.

(Doc. 11-1 at 8.)



                                            7
       Fru-Con admonishes courts to focus on matters as they currently exist. Fru–
Con, 574 F.3d at 535. Defendant’s analysis focuses rather too much on how the actions
might be modified to be more inclusive and thus provide more evidence the actions are
parallel.5 Nevertheless, two points can readily be drawn from Defendant’s description of
the cases. First, regardless of how these predictions play out “there is a substantial
likelihood that the state proceeding will fully dispose of the claims presented in the federal
court.” Id. at 534. The claim presented in the federal lawsuit (i.e., Plaintiff’s claim it
was not fully paid for its services) will likely fully dispose of in the Florida lawsuit. At
present, Plaintiff’s entitlement to payment is before the Florida court as the subject of
Defendant’s declaratory judgment action and before this Court as Plaintiff’s action for
breach of contract. Thus, the actions are parallel.
       Second, and more broadly, whether in Florida or in this Court, the instant action
is a garden variety breach of contract action between two parties. Whether it is dressed
up as an action for accounting or one for declaratory judgment, the case involves two
parties, each of which claims the other committed a breach.
C.     Assessing the Colorado River factors
       1.     Whether there is a res over which one court has established jurisdiction
       The parties agree there is no res. (Doc. 11-1 at 10; Doc. 13 at 11.) The parties
disagree on how to weigh the absence of a res. Defendant simply states the absence of a
res makes this Colorado River factor inapplicable. (Doc. 11-1 at 10.) Plaintiff states the
absence of a res “point[s] toward abstention.” (Doc. 13 at 11) (quoting Village of
Westfield v. Welch’s, 170 F.3d 116, 122 (2nd Cir. 1999).)          Because “a federal court
may divest itself of jurisdiction “only when . . . exceptional circumstances warrant

5
  Plaintiff’s argument has a similar tendency where it suggests the Court should predict
its success on the merits of three motions to stay or dismiss the Florida lawsuit. (Doc.
13 at 16.) I decline to make any prediction on the outcome of those motions and,
therefore, do not factor them into my abstention analysis.
                                              8
abstention,” I find that this factor does not weigh into the ultimate decision of whether
there are “exceptional circumstances” to justify abstention. Fru–Con, 574 F.3d at 534
(citing Colorado River, 424 U.S. at 817–18); Federated Rural Elec. Ins. Corp., 48 F.3d
at 297.
       2.     The inconvenience of the federal forum
       Defendant claims the Northern District of Iowa is an inconvenient forum but has
not provided much support for this assertion. Defendant has not filed an affidavit, but
Plaintiff’s federal complaint contains allegations that to some degree support the notion
that this district would be inconvenient for Defendant. For example, Defendant is a
Delaware limited liability company with a principal place of business in Florida and
Defendant is an airline operating in Florida. It is also apparent from Mr. Sponder’s
affidavit that Plaintiff performed some work at Defendant’s Florida facility. (Doc. 13-1.)
Regarding the respective convenience of the forums, Plaintiff makes a more convincing
argument. Defendant argues, without explanation of the particulars, “the majority of
witnesses and evidence pertinent to this action are located in Florida.” (Doc. 11-1 at
11.) Plaintiff, on the other hand, provides an affidavit of its CEO, supplying many
reasons to support its contention that the Northern District of Iowa is the more convenient
forum. The work was performed in Iowa by employees located in and near Iowa. (Doc.
13-1 at 5-8.) It is reasonable to conclude, given the nature of the allegations, that a
dispute over whether parts were used and whether Plaintiff was paid for its work would
involve these employees. Defendant does not identify its personnel involved in the matter
or explain how they would be inconvenienced.
       Because Defendant is a commercial airline that chose to have repairs made on its
aircraft in Sioux City, Iowa, it is difficult, with no support in the record, to conclude
Florida is a more convenient forum. As this Court held in Kingland Sys. Corp. v.
Colonial Direct Fin. Grp., Inc., Defendant “bears the burden on the present motion,

                                            9
[and] has done no more than demonstrate that the relative inconvenience of the forum
would be shifted from one side and one set of witnesses to the other side and another
group of witnesses. 188 F. Supp. 2d 1102, 1117 (N.D. Iowa 2002) (citations omitted).
This factor weighs against abstention.
       3.     Whether maintaining separate actions may result in piecemeal litigation.
       The third factor focuses on the undesirability of piecemeal litigation. This is “the
predominant factor” in the calculation because “[t]he policies underlying Colorado River
abstention are ‘considerations of wise judicial administration, . . . conservation of judicial
resources and comprehensive disposition of litigation.’” Mountain Pure, LLC v. Turner
Holdings, LLC, 439 F.3d 920, 927 (8th Cir 2006) (quoting Colorado River, 424 U.S. at
817) (internal quotation marks and brackets omitted). To avoid piecemeal litigation,
however, courts favor “the most complete action.” Id.
       As mentioned above, the dispute between the parties is essentially a breach of
contract action.    Defendant’s Florida complaint frames the breach of contract in the
negative; i.e., it seeks a declaration that Plaintiff is not entitled to any further payment.
The federal action is more complete in that it must necessarily decide this issue as it also
determines whether Plaintiff is entitled to a money judgment. The Florida complaint
does seek an accounting of parts used by Plaintiff and a declaration that Plaintiff has no
valid liens. Plaintiff suggests the parts accounting can be disregarded as specious or de
minimis. The affidavit of Mr. Sponder states that the issue of unreturned parts boils down
to a broken fire extinguisher and a damaged wing component of no value. (Doc. 13-1 at
3.) This tends to show the parts issue may ultimately be de minimis. More importantly,
it seems likely that the issue will be addressed in the federal action in some fashion,
perhaps as a counterclaim or a set-off.
       With respect to the liens, Plaintiff comes close to conceding it has no lien in this
somewhat cryptic footnote:

                                             10
       While Silver Airways also refers to a lien on the aircraft, asking the court
       in the Florida Lawsuit to declare its non-existence (Doc. 11-3 ¶ 43, 45), it
       is a non-issue. 1 Vision’s Complaint here does not seek enforcement of any
       liens securing the amounts owed on the Invoices. Leuchtenmacher v. Farm
       Bureau Mut. Ins. Co., 460 N.W.2d 858, 860 (Iowa 1990) (“[A] party must
       litigate all matters growing out of its claim at one time rather than in
       separate actions.”). The allegations relating to a lien, which would have to
       be separately litigated in either forum, do not provide a reason to abstain
       for the purpose of allowing the Florida court to declare that Silver Airways
       has a defense to a claim that is not being made. See Fru-Con Const. Corp.,
       574 F.3d at 539.

(Doc. 13 at 15 n.10.)
       Defendant contends it was notified in March of 2018 that the FAA has rejected
Plaintiff’s liens for a variety of reasons, including that they were untimely asserted and
were unlawful because the aircraft were no longer in Plaintiff’s possession. (Doc. 11-1
at 5.) The fact that Plaintiff has not sought to enforce these liens in this Court is some
reason to suspect that the validity of the liens is not a central issue.      Defendant’s
references to the liens and the parts in the Florida complaint do not, therefore, make that
lawsuit more complete.
       The real concern about piecemeal litigation in this case mirrors the concern in
Godfrey v. Branstad, where the court stated:
       Both the state and federal proceedings assert substantially the same equal
       protection and due process claims against the same defendants, requiring
       both courts to consider the same evidence against substantially the same
       law. Requiring the parties to litigate parallel claims simultaneously in two
       different courts creates the potential for duplicative litigation, opens the
       door for inconsistent rulings, and adds unnecessary time and cost to the
       parties and the courts. Permitting this case to proceed expeditiously in one
       court avoids these risks. As such, this factor weighs strongly in favor of
       abstention.

56 F. Supp. 3d 976, 984 (S.D. Iowa 2014).            As in Godfrey, this case presents
“substantially the same” claim whether it is pursued as Plaintiff’s claim for breach of
                                            11
contract or as Defendant’s for declaration it did not breach. The contract, declaratory
judgment, and accounting claims are all founded on state law. It is probable the courts
will consider the same evidence. Thus, the two pending cases present some risk that the
parties will conduct duplicative litigation and invite inconsistent rulings.
       Despite this risk, this Court may divest itself of jurisdiction “only when . . .
exceptional circumstances warrant abstention.”        Fru–Con, 574 F.3d at 534 (citing
Colorado River, 424 U.S. at 817–18). This pronouncement is far from a directive to this
Court to abstain in every case where the parties have chosen different venues to pursue
their claims. Because the federal lawsuit is more complete but there is risk of duplicative
litigation, this factor points in two different directions. Nevertheless, because of the
caution in Fru-Con, this Court will not abstain solely on this basis. A contrary result
would expand the cases where this Court is required to abstain beyond “exceptional
circumstances.” Therefore, this factor presents no basis to abstain.
       4.     Which case has priority
       The Florida lawsuit was filed May 8, 2019. The federal lawsuit was filed eight
days later. The federal lawsuit was served on Defendant on May 24, 2019. The Florida
lawsuit was served on Plaintiff eleven days later. The Florida lawsuit was served with
discovery requests. Unlike the Federal Rules of Civil Procedure, the applicable Florida
procedural rules permit the service of discovery with a complaint.
       Moses H. Cone stated,
       This factor, as with the other Colorado River factors, is to be applied in a
       pragmatic, flexible manner with a view to the realities of the case at hand.
       Thus, priority should not be measured exclusively by which complaint was
       filed first, but rather in terms of how much progress has been made in the
       two actions.

460 U.S. at 21 (1983); see also Fru-Con, 574 F.3d at 534.



                                             12
         Plaintiff argues that “first-to-file” is less important than first to obtain jurisdiction.
(Doc. 13 at 17)(citing Colorado River, 424 U.S. at 818.) Moreover, Plaintiff contends,
under Florida law, Plaintiff first obtained jurisdiction over Defendant by effecting service
upon it.
         Both parties appear to have scrambled to their chosen courthouses after Plaintiff’s
May 13, 2019 collection email was sent to Defendant. (Doc. 14-1.)                 Defendant was
quicker with filing, but Plaintiff was quicker with service. Discovery was served first
by Defendant, but there is little evidence that any significant disclosure or discovery has
been undertaken in either action. This is not a case where litigation has proceeded in one
forum to a significant degree and then one party seeks relief in a different forum as
happened in Godfrey. See 56 F. Supp. 3d at 984 (plaintiff waited approximately one year
to file in federal court). Rather, both cases have apparently only progressed to the juncture
where each court has been requested to stay or dismiss by the out-of-state party as
evidenced by the instant motion and Plaintiff’s motion to dismiss or stay the Florida
lawsuit. (Doc. 13-3.) Thus, this factor provides little basis for this Court to abstain from
exercising its jurisdiction in this case.
         5.     Whether state or federal law controls
         I agree with the parties that the claims are all governed by state law. 6 Defendant
asserts this factor is neutral in the abstention analysis. It is more precise to state, as this
Court did in Kingland Sys. Corp.:



6
    Even the lien issue may be governed by state law:
         The Supreme Court’s decision in Philko Aviation, Inc. v. Shacket
         established three principles. First, an interest in aircraft which is never
         recorded with the FAA will have no effect against the rights of any third
         parties who lack actual notice of the interest. Second, all state laws
         permitting undocumented or unrecorded transfers to affect the interests of
         third parties are preempted by the federal Act. Third, as between competing
                                                 13
       [I]n this diversity action, none of the parties’ claims or counterclaims is
       governed by federal law. On the other hand, the presence of state law issues
       will weigh in favor of abstention only in rare circumstances, and even where
       a case is governed entirely by state law, that fact does not provide a reason
       for abstention, and in such cases, the governing law factor cannot be
       afforded any significant weight. This factor is all but irrelevant in the
       present context, where the claims in both fora are governed by state law
       (Florida and New York), which either forum would be competent to apply.

188 F. Supp. 2d at 1120 (citations and internal quotation marks omitted). Neither party
has provided any basis to conclude that one court or the other would be better suited to
apply state law. Thus, this factor presents no basis to abstain.
       6.     The adequacy of the state forum to protect the federal plaintiff’s rights
       The parties agree that the Florida forum is adequate to protect Plaintiff’s rights.
Defendant argues this factor is neutral. Again, it is more precise to say, as in Kingland
Sys. Corp.,
       [T]he court finds that this factor certainly does not rise to the level of an
       “exceptional circumstance,” because both fora would almost always be
       adequate when only state-law questions are at issue in a state action and a
       federal diversity action. Again, even in diversity actions, “exceptional
       circumstances” are required to warrant Colorado River abstention, and this
       court concludes that the absence of any federal claims in either lawsuit is
       simply not such an “exceptional circumstance.”

Id. at 1121 (internal citation omitted).
       7.     Additional considerations
       Defendant points to other considerations that it believes weigh in favor of
abstention. First, it asserts Plaintiff was “reactive and tactical” in its decision to file the



       interests which are recorded with the FAA, state law determines priorities.
Compass Ins. Co. v. Moore, 806 F.2d 796, 798 (8th Cir. 1986).

                                              14
federal lawsuit after it learned of Defendant’s Florida lawsuit.7 Defendant cites Eighth
Circuit precedent approving consideration of “whether the federal or state suit is filed .
. . for a vexatious, reactive or tactical reason.” Federated Rural Elec. Ins. Corp., 48
F.3d at 299 (citations omitted).
          However, Defendant has not shown the federal lawsuit was filed for a reactive or
tactical reason. Plaintiff’s May 7, 2019 demand letter made clear Plaintiff intended to
sue if Defendant did not pay. (Doc. 14-1.) Rather than simply reacting to the Florida
lawsuit, this evidence shows Plaintiff was considering a lawsuit before Defendant sued
in Florida. One could argue that Defendant’s decision to file a declaratory judgment
action in Florida was reactive to that demand letter. One could also argue that Defendant
made a tactical decision to file in the court most convenient for it. Whether a lawsuit
should be considered reactive cannot be based on mere timing of the lawsuits because
that simply leads back to the “first-to-file” rule. Nor can the determination of whether a
lawsuit is tactical be made based on a party’s decision to file a lawsuit in a forum more
convenient for that party. It may be true in virtually every case that a plaintiff attempts
to file in the forum it finds most favorable whether based on convenience or other factors.
Without more, it would be difficult to call such conduct tactical forum shopping.
         Whether the filing of a lawsuit is reactive or tactical must require something more
to make it weigh in the abstention analysis. Samuels Grp., Inc. v. Hatch Grading &
Contracting, Inc., presents such a case:
         Initially, Samuels appeared content to litigate this dispute in the State Court.
         This is evident, at least in part, from its attempt to intervene in the State
         Proceedings and compel Hatch to arbitrate. Ultimately, the State Court
         granted a stay so the parties could arbitrate the matter. However, after
         receiving the Award, Samuels sought to extricate itself from the State
         Proceedings and bring its dispute with Hatch to this court. Courts have
         looked unfavorably upon similar tactics. See Vulcan Chem. Tech.,

7
    Defendant does not claim that filing by Plaintiff was vexatious.
                                               15
       Inc., 297 F.3d at 343 (“This case was gladly litigated by both parties in
       California and gladly arbitrated there before an agreed-upon arbitrator . . .
       When Vulcan lost the arbitration and was ordered to pay a large award, it
       undertook a strategy to obtain a second opinion on the same issue from the
       district court.”); NitGen, 2004 WL 2303929, at *6 (“The Court agrees that
       where a party changes court systems the issue of forum shopping is raised.
       . . . NitGen has apparently become dissatisfied with the state court and now
       seeks to try its hand in federal court.”); Hinman, 2006 WL 358073, at *3
       (“[I]t appears that Petitioner is seeking a more favorable ruling from this
       Court than Petitioner received in state court.”). While the precise
       procedural background of these cases varies to some extent from the instant
       action, the underlying rationale is equally applicable here. The court finds
       that it is appropriate to consider the possibility that Samuels filed the instant
       action in an effort to avoid potentially adverse rulings in the State Court.
       This factor weighs in favor of abstention.

697 F. Supp. 2d 1042, 1056 (N.D. Iowa 2010) (ellipses in original). The “reactive and
tactical” behavior worthy of weight in Samuels was the plaintiff’s reaction to an adverse
ruling with the tactic of pursuing relief in another forum to avoid that ruling. Samuels
involved more than a race to the courthouse where one party arrived several days later.
As such, the additional factors Defendant has asserted do not affect the abstention
analysis.
       8.     Weighing the factors.
       The only factor that possibly weighs in favor of abstention under Colorado River
is the risk of inconsistent results. As previously mentioned, this possibility – which could
arise whenever two parallel cases are commenced in separate forums – is not sufficient
to constitute the “exceptional circumstances” that warrant abstention. Colorado River
does not require the Court to abstain merely because a parallel state case is commenced
at approximately the same time. Godfrey presents a helpful comparison. The court found
a “likelihood of piecemeal litigation;” however, it also found the implication of important
issues of state law and the fact that the state court proceeded for a year before plaintiff
filed the federal action also favored abstention. Godfrey, 56 F. Supp. 3d at 986. In this
                                              16
case, possibility of piecemeal litigation is not, by itself, enough to support abstention.
The other factors considered all weigh against abstention or are, at most, neutral.
D.     Defendant’s request the Court stay this action to control its docket
       Defendant urges the Court to stay this action pursuant to the “power inherent in
every court to control the disposition of the causes on its docket with economy of time
and effort for itself, for counsel, and for litigants.” Landis v. North American Co., 299
U.S. 248, 254 (1936). The cases cited by Defendant to support this request are not
persuasive. Contracting NW., Inc. v. City of Fredericksburg, Iowa, involved Section 3
of the Federal Arbitration Act, which permits a court to stay “any suit . . . brought in
any of the courts of the United States upon any issue referable to arbitration.” 713 F.2d
382, 387 (8th Cir. 1983) (citing 9 U.S.C. § 3.) In Contracting NW, Inc., both parties
were not subject to an agreement to arbitrate. However, one of the parties was embroiled
in arbitration with a third party involving questions of fact in common with the case
before the court. Id. at 383-86. The court held the Federal Arbitration Act “is broad
enough to permit the stay of litigation between nonarbitrating parties as long as that
lawsuit is based on issues referable to arbitration under an arbitration agreement governed
by the Arbitration Act.” Id. at 387. Under those circumstances “the district court had
the inherent power to grant the stay in order to control its docket, conserve judicial
resources, and provide for a just determination of the cases pending before it.” Id.
(citations omitted.)
       Defendant also relies on Rosenbauer Am., LLC v. Advantech Serv. & Parts, LLC,
437 F. Supp. 2d 1081 (D.S.D. 2006). Rosenbauer declined to abstain under Colorado
River because the cases were not parallel. Id. at 1084. The suits involved the same
parties, but the federal lawsuit involved the breach of a dealership agreement and the
state lawsuit involved the enforceability of an alleged settlement agreement. Id.
Rosenbauer reasoned that a ruling on enforceability of the settlement agreement would

                                            17
make the breach of contract claim moot. Id.           In the absence of Colorado River
parallelism, staying litigation to allow a state court to determine if the matter has already
been settled was justified. Id. In discussing Rosenbauer, a Northern District of Illinois
decision noted the party resisting a stay “cite[d] no examples of courts denying a stay
where a motion to enforce a settlement in a state court could dispose of the claims in the
federal suit.” Freed v. Friedman, 215 F. Supp. 3d 642, 654 (N.D. Ill. 2016). The facts
of Rosenbauer do not pertain to the case at bar.
       Thus, although the Court has the power to control its docket by staying this action,
unlike Contracting NW, Inc. and Rosenbauer, the Court has not been given a sufficient
justification to do so.
                                  III.    CONCLUSION
       The Court finds that the Florida lawsuit and federal lawsuit have the requisite
“parallelism” to permit Colorado River abstention. However, the Court concludes that
the Colorado River/Moses H. Cone factors weigh against abstention. Defendant has not
shown the “clearest of justifications” for this Court to surrender its jurisdiction in favor
of the parallel state action. Moreover, the Court finds no basis to exercise its inherent
power to stay this matter. Therefore, Defendant’s motion (Doc. 11) is denied.
       IT IS SO ORDERED
       Dated this 8 day of August, 2019.

                                                   __________________________________
                                                   Mark A. Roberts, Magistrate Judge
                                                   Northern District of Iowa




                                             18
